NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4353-16T1


THE BERGEN COUNTY BAR
ASSOCIATION, INC., THE
PASSAIC COUNTY BAR ASSOCIATION,
INC. and MIDDLESEX COUNTY BAR
ASSOCIATION, INC.,

        Plaintiffs-Appellants,

v.

STATE OF NEW JERSEY, and THE
SUPREME COURT OF NEW JERSEY,

     Defendants-Respondents.
_______________________________

              Submitted May 24, 2018 – Decided June 21, 2018

              Before Judges Reisner and Gilson.

              On appeal from Superior Court of New Jersey,
              Law Division, Mercer County, Docket No. L-
              2125-16.

              The Epstein Law Firm, PA, attorneys for
              appellants Bergen County Bar Association, Inc.
              and Passaic County Bar Association, Inc.
              (Michael J. Epstein, of counsel and on the
              joint briefs; Michael A. Rabasca, on the joint
              briefs).

              Rebenack, Aronow & Mascolo, LLP, attorneys for
              appellant Middlesex County Bar Association,
          Inc. (Craig M. Aronow, of counsel and on the
          joint briefs).

          Gurbir S. Grewal, Attorney General, attorney
          for respondents (Melissa H. Raksa, Assistant
          Attorney General, of counsel; Joseph C.
          Fanaroff, Assistant Attorney General, on the
          brief).

PER CURIAM

     Plaintiffs    The   Bergen   County   Bar     Association,     Inc.,     The

Passaic County Bar Association, Inc., and Middlesex County Bar

Association, Inc., appeal from a May 24, 2017 order dismissing

their complaint against the State of New Jersey and the Supreme

Court of New Jersey.

     Plaintiffs,    joined   by   a   group   of    bail   bond    and    surety

companies,1 challenged several provisions of the Criminal Justice

Reform Act (Act) authorizing an increase in court fees to fund

criminal justice reform.     See N.J.S.A. 2B:1-6 to -13.             They also

challenged the constitutionality of Rule 1:43, which implemented

the legislation by instituting the fee increases.                 In the trial

court, as on this appeal, plaintiffs argued that the Act and the

Rule violated the bill origination clause of the New Jersey

Constitution, N.J. Const. art IV, § VI, ¶ 1; the constitutionally-

mandated appropriations process, N.J. Const. art. VIII, § II, ¶



1
   The bail bond and surety companies have not joined in this
appeal.

                                      2                                  A-4353-16T1
2, N.J. Const. art. V, § 1, ¶ 15; and the separation of powers

doctrine, N.J. Const. art. III, ¶ 1.

      Judge    Paul    Innes      thoroughly    and    correctly     addressed      and

rejected each of plaintiffs' arguments in a comprehensive written

opinion issued on May 24, 2017.               There is no need for this court

to address the issues further.            We affirm for the reasons stated

in his opinion.        We add only these brief comments.

      We    agree     with   Judge    Innes    that     the    Act   preserves      the

Legislature's       power    to    determine     the     amounts     that   will     be

appropriated to the various programs funded by the court fees.                       As

the Supreme Court recently reaffirmed, "[a] consistent line of

cases from our Court holds that the Appropriations Clause operates

to   render    purported     dedications       of     monies   as    line   items    in

forthcoming appropriations acts as mere expressions of intent to

pay."      Burgos v. State, 222 N.J. 175, 205 (2015).                 Thus, the Act

does not violate the Appropriations Clause.

      Affirmed.




                                         3                                    A-4353-16T1